DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2022 has been entered.
 
Response to Amendment
The amendment filed 08 February 2022 has been submitted.
Claims 1-12 and 17-19 remain pending in the application, wherein claim 1 has been amended and claims 17-19 are new.  The examiner acknowledges that no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taki et al. (US PGPub. No. 2016/0000978, previously cited) as evidenced by Nakatani et al. (US PGPub. No. 2009/0005862, previously cited) and further in view of Helmuth et al. (US PGPub. No. 2010/0211180, previously cited).
Claim 1: Taki teaches a functional film that can be applied to a surface (i.e. a base material) of a medical apparatus or biomaterial (i.e. an article) used in contact with a living body (paragraph 0256), wherein the film is Ti-doped amorphous carbon (“ta-C:Ti film”; i.e. a first film) with an atomic ratio of Ti to C (“Ti/C”) being 0.03-0.09 (paragraph 0250), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Taki teaches where the ta-C:Ti film can be set to have a hydrophilic property (i.e. a second film) by irradiation with ultraviolet rays, while a portion (i.e. the first film) may be set to have a water-repellant property by covering with a light-shielding member (paragraph 0234).  Ultraviolet rays having a wavelength of 254 nm can be used to set the ta-C:Ti film with a hydrophilic or lyophilic property (paragraph 0172) where a lyophilic property indicates that the contact angle of pure water is ≤50° (paragraph 0171), which overlaps the claimed range.  See MPEP § 2144.05.  Furthermore, Taki teaches that when Ti/C is 0.03-0.09 the contact angle is less than 28 degrees (paragraph 0097) and increasing the ratio of Ti/C to greater than 0.09 results in a region of a super-hydrophilic state having a contact angle of substantially zero due to irradiation with ultraviolet rays (i.e. the second film being a titanium-doped amorphous carbon film in which a static contact angle with pure water is 10° or less) (paragraph 0098).  Both of these ranges for contact angle overlaps the claimed range.  See MPEP § 2144.05.  Taki teaches that this functional film (i.e. the second film) can be applied to a surface of a medical apparatus or biomaterial and has a low impact on a living body and contamination-resistant feature (paragraph 0256).  Based on this description, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply this functional film to a portion of medical instrument disposed to adhere to a living body because of its low impact on a living body and contamination-resistant feature.  However, Taki does not disclose which regions of a medical instrument should preferentially have the first film provided thereon.
In a related field of endeavor, Helmuth teaches a medical device with a tetrahedral bonded amorphous carbon (i.e. a ta-C) coating on a contact surface where the contact surface may include wear surfaces (paragraph 0003).  Helmuth teaches that it may be desirable to coat the wear surface of the contact surface with a protective coating having a first set of characteristics while applying protective coating to other portions of contact surface, such as fixation surface, with a second and different characteristics (paragraph 0050).  The wear surface of a device, such as an orthopedic implant, may be protected by a ta-C layer (e.g. a first film since the hydrophilicity is not specified to be of particular interest) to reduce friction resistance to movement of the joint in-situ (paragraph 0056).  Helmuth further teaches that the non-wear or fixation surfaces of the device (i.e. a region of the medical instrument disposed to adhere to the living body) may be doped with materials known to promote tissue growth (paragraph 0056) wherein dopants may include metals and metal alloys (paragraph 0067) (e.g. the titanium-doped ta-C film taught by Taki). 
As Taki and Helmuth both teach a medical device or apparatus coated with a ta-C layer, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to coat a second ta-C:Ti film on a surface of a medical device as taught by Taki and to further specify that such surface may be a fixation surface to adhere to a living body since Helmuth teaches that such region may be coated with a ta-C film that may include metals as this is considered a conventionally known coating having a low impact on a living body and contamination-resistant feature provided for use in a living body, and one would have had a reasonable expectation of success.  It additionally would have been obvious to one of ordinary skill in the art before the effective filing date to apply a first ta-C film on a sliding portion of a medical device, such as an orthopedic implant, as taught by Helmuth as this is considered to be a conventionally known film provided in a known manner for a sliding portion of an orthopedic implant (i.e. a medical instrument), and one would have had a reasonable expectation of success.  The limitation of the first film and second film being laminated is acknowledged; however, the only reference in the instant specification to these films being laminated is in paragraph 0014 and the description does not provide how being laminated affects the final structure of the claimed medical instrument.  Therefore, this limitation is considered to be a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process affects the final structure of the claimed medical instrument.  See MPEP § 2113(I).
 Claims 2-3: Taki teaches where the ta-C:Ti film (i.e. an amorphous carbon film that also has Ti as in instant claim 2, or a titanium-doped amorphous carbon film as in instant claim 3) can be set to have a hydrophilic property by irradiation with ultraviolet rays (paragraph 0234) and the static contact angle became less than 28 degrees by irradiation with some samples being less than 10 degrees (paragraph 0097 and Fig. 4), which overlaps the claimed range.  Although Taki does not explicitly state that a hydroxyl or carboxyl group is formed, irradiation of a carbon film in the presence of water, such as atmospheric water vapor, is known in the art to result in formation of hydroxyl and/or carboxyl groups as evidenced by Nakatani because the ultraviolet radiation cleaves the carbon-carbon bonds of the film (Nakatani, paragraph 0072), the cleaved bond easily reacts with water (Nakatani, paragraph 0073), and the hydrophilic property of the film is improved by the introduction of the hydroxyl or carboxyl groups (Nakatani, paragraph 0074).  Nakatani describes these reactions as it relates to a diamond-like carbon (“DLC”) film (Nakatani, paragraphs 0072-0074) instead of the tetrahedral amorphous carbon film taught by Taki (e.g. Taki, paragraph 0234).  However, Helmuth describes in the background section that a DLC film is also known as a tetrahedral bonded amorphous carbon film (“ta-C”) (Helmuth, paragraph 0010) and therefore the reactions involving the carbon-carbon bonds of a DLC film is also applicable to the reactions involving the carbon-carbon bonds of a ta-C film because a DLC film and ta-C film are merely different names for an amorphous carbon film.  For these reasons, the teachings of Taki of irradiating the ta-C:Ti film with ultraviolet rays to provide a hydrophilic property (paragraph 0234) is considered to result in the formation of a hydroxyl group and/or a carboxyl group in at least a portion of the surface of the amorphous carbon film or titanium-doped amorphous film.
Claim 4: Taki teaches that when Ti/C is 0.03-0.09 the contact angle is less than 28 degrees by irradiation with ultraviolet rays but was about 45-65° before irradiation (paragraph 0097) and increasing the ratio of Ti/C to greater than 0.09 results in a region of a super-hydrophilic state having a contact angle of substantially zero due to irradiation with ultraviolet rays compared to about 50-70° before irradiation (paragraph 0098) (i.e. the titanium-doped amorphous carbon film in which a static contact angle with pure water is 10° or less was subjected to a treatment).  Taki discloses where O marks of Fig. 4 are the static contact angle of pure water where the values (i.e. numerical values) are measured immediately after irradiation with ultraviolet rays (paragraphs 0088-0089). 
Claim 5: Taki teaches that when Ti/C is greater than 0.09 (i.e. 9%) results in a region of a super-hydrophilic state having a contact angle of substantially zero due to irradiation with ultraviolet rays compared to about 50-70° before irradiation (paragraph 0098) (i.e. the titanium-doped amorphous carbon film in which a static contact angle with pure water is 10° or less), and this proportion of Ti/C overlaps the claimed ranges for a first film and a second film.  See MPEP § 2144.05.  Taki teaches where the proportion of sp3-C atoms (i.e. carbon atoms having an sp3-hybrid orbital) is preferably ≤49 at% (paragraph 0113) and can be changed by changing the bias voltage (paragraph 0112).  Since a proportion of Ti at 0.04-0.05 exhibits excellent characteristics (paragraph 0107) and the proportion is the result of only sp3-C, sp2-C, and Ti (Expression 2), then the resulting proportion of sp2-C is about ≥46 at% (calculated as 100% minus sp3-C minus Ti, i.e. 100-49-5), which overlaps the claimed range.  See MPEP § 2144.05.
Claims 6-7: Taki does not explicitly disclose the claimed intermediate water.  However, the intermediate water is considered to be present because intermediate water is a result of the interactions of the polymer material (i.e. ta-C film) and water (instant specification, paragraphs 0057-0059) and Taki teaches substantially identical materials to the claimed films as outlined above regarding instant claim 1.  Substantially identical materials are considered to have the same properties or functions absent an objective showing.  See MPEP § 2112.01. 
Claim 8: Taki teaches where a portion of the ta-C:Ti film having a water repellent property can be combined with a portion having a hydrophilic property by irradiation with ultraviolet rays by forming the ta-C:Ti film and then using a light-shielding member (paragraph 0234) (i.e. the first and second films are divided into a plurality of regions).
Claims 9 and 12: Taki teaches where the functional film may be used as a film applied to a surface of a medical apparatus or a biomaterial, such as medical apparatuses used in a living body including an artificial joint (paragraph 0256).  Helmuth further teaches that the non-wear or fixation surfaces of a device such as an orthopedic implant (i.e. an artificial joint, and the fixation surface is considered a region of the medical instrument disposed to adhere to the living body) may be doped with materials known to promote tissue growth (i.e. increased cell adhesiveness) (paragraph 0056) wherein dopants may include metals and metal alloys (paragraph 0067) (e.g. the titanium-doped ta-C film taught by Taki; i.e. the first film applied to a wear surface has lower cell adhesiveness than the second film).  All other limitations of instant claims 9 and 12 are identical to the limitations of instant claim 1 and are taught by Taki, as outlined above.
Claim 10: Taki teaches where the functional film (i.e. a first film being a Ti-doped amorphous carbon film in which a proportion of Ti/C is 0.03-0.09 as described in paragraphs 0250-0253) may be used to coat a stent for a blood vessel (i.e. the film is in contact with blood) (paragraph 0261-0262).
Claim 11: Taki teaches where a Ti-doped amorphous carbon film has a low contact angle of pure water after irradiation (paragraph 0097) including ≤10° (Fig. 4), and both a small contact angle and good antifouling characteristics are obtained particularly when the proportion of Ti/C is 0.03-0.09 (paragraph 0106) (i.e. the film is a Ti-doped amorphous carbon film with a contact angle of ≤10°, which corresponds to the claimed second film).  Taki teaches where the functional film 308B (i.e. a Ti-doped amorphous carbon film having a proportion of Ti/C of 0.03-0.09 as described in paragraphs 0250-0253) may be used to coat a stent for a blood vessel (paragraphs 0261-0262) or may be used as a liquid immersion member (paragraph 0255).  Taki describes that a property required for the mesh surface of a liquid immersion member is the ability to hold liquid immersion water and should therefore be hydrophilic (paragraph 0107) (i.e. the above described film having a contact angle ≤10°).  It would have been obvious to one of ordinary skill in the art before the effective filing date to consider that the film being used as a film to coat a stent for a blood vessel to also be hydrophilic because Taki describes where the functional film 308B may be used for either application (paragraphs 0255 and 0261-0262) and therefore would be considered to be substantially identical films as indicated by the use of the same reference character for both applications. 
Claim 17: Taki teaches where the ta-C:Ti film can be set to have a hydrophilic property (i.e. a second film) by irradiation with ultraviolet rays, while a portion (i.e. the first film) may be set to have a water-repellant property by covering with a light-shielding member (paragraph 0234) (i.e. the first film and second film are adjacently formed on the base material).  

Allowable Subject Matter
Claims 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is the teachings of Taki in view of Helmuth as outlined above.  Taki teaches a functional film made of the claimed first film and second film and teaches where the functional film may be applied to a stent as outlined above. However, Taki does not specify the first film to be on the inside of the stent and the second film to be on the outside of the stent and contrarily teaches where the functional film can be coated uniformly on the whole surface of the stent including the inner wall of the stent (paragraph 0260).  The prior art of Helmuth mentions a stent as a possible medical device that can be coated with a film of amorphous carbon (paragraphs 0042 and 0047) but does not distinguish the film to differ for the inside and outside of the stent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 08 February 2022 have been fully considered but they are not persuasive for the following reasons: 
Applicant argues, see p. 8, that the prior art of Taki does not disclose the claimed first film and second film because the portion of the ta-C:Ti film irradiated with UV rays is for a portion of the liquid immersion member instead of for a medical device.  However, Taki teaches that the features of each of the embodiments can be combined (paragraph 0248) and is not limited to being used for liquid immersion (paragraph 0249).  The ta-C:Ti film (i.e. the functional film described by Taki) can be applied to a surface of a medical apparatus or biomaterial, such as an artificial joint, stent, etc. (paragraph 0256).  
Applicant argues, see p. 8, that the prior art of Taki does not teach the films with a “base material” as recited in amended claim 1.  However, Taki specifically teaches that the functional film can be applied to the surface of the base material (paragraph 0250).  Taki also generally teaches that the functional film can be applied to a surface of a medical apparatus or biomaterial (paragraph 0256), and one of ordinary skill in the art would consider the surface of a medical apparatus or biomaterial to be made of a base material on which the functional film is applied.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784